359 U.S. 435 (1959)
ST. PETER'S ROMAN CATHOLIC PARISH
v.
URBAN REDEVELOPMENT AUTHORITY OF PITTSBURGH ET AL.
No. 749.
Supreme Court of United States.
Decided May 4, 1959.
APPEAL FROM THE SUPREME COURT OF PENNSYLVANIA, WESTERN DISTRICT.
Louis C. Glasso for appellant.
Theodore L. Hazlett, Jr. and R. J. Hopkins for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.